Title: From Thomas Jefferson to David Ross, 6 May 1791
From: Jefferson, Thomas
To: Ross, David



Sir
Philadelphia May. 6. 1791.

It has not been till now that I have been able to turn my attention again to the accounts in dispute between us, to your remarks on them, the letters therewith sent, and Mr. Nicolson’s explanation of the article of tobacco delivered Mr. Elder. This last satisfies my mind, that the two heavy hogsheads supposed to be omitted in the credits, not having been delivered to Mr. Nicolson ought to be omitted. This makes a difference in the settlement of my money bond. The letters sent with your remarks, satisfy me that the article of cash £15. Dec. 15. 1781. was to be paid for in tobacco and render it probable that the article of salt £28–19 Dec. 2. 1782. was so to be paid for, and nothing else. A closer examination of the accounts have shewn me that the following four articles, viz. 1783. Aug. 30. 25/Nov. 7. £3–0–5 1784. Mar. 26. £1–16. July 1. £5. making £111–5 should have been entered in the Open account I sent you. As the correction of these articles would have been troublesome to the Arbitrators, and I thought it my duty to save them all the trouble I could, I have undertaken to copy anew the statements I sent you, making the above alterations in them. I have also accomodated the Observations to the corrected statements and recopied them. To the whole I have added a Reply to your Remarks. Copies of these papers are now making out, and shall be sent you as soon as ready. The accounts will not differ from those sent you formerly in a single article except those above pointed out, and in the omission of the erroneous charge of 1783. Dec. 13. £4–10. corrected by a credit 1784. May 4. £4–10.
